TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-16-00298-CV



                                  Tara Dawn Turner, Appellant

                                                  v.

                                     Terence Curtis, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-FM-13-001084, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On April 29, 2016, Tara Dawn Turner filed a notice of appeal with the trial court from

the “Order Modifying Existing Temporary Orders Pending Final Judgment” and a petition for writ

of mandamus with this Court seeking mandamus relief from the same order. This Court denied

her petition for mandamus relief on May 9, 2016. See In re Turner, No. 03-16-00294-CV,

2016 Tex. App. LEXIS 4867 (Tex. App.—Austin May 9, 2016, orig. proceeding) (mem. op.).

               In response to this Court’s letter to the Travis County District Clerk that the clerk’s

record was overdue in this appeal, Turner filed a letter with this Court, stating that a final judgment

has not been entered and that the intent of the notice of appeal was to alert the trial court to the

mandamus proceeding and not to commence a separate appeal of a final judgment. Turner requests

that this Court treat the notice of appeal “as relating to the now-decided mandamus proceeding” or,

alternatively, that this Court extend the deadline for completion of the record until the trial court

enters final judgment. As recognized by appellant, the order appealed in the notice of appeal—the
same order challenged in Turner’s petition for writ of mandamus—was an interlocutory order.

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a); Tex. Civ.

Prac. & Rem. Code § 51.014 (generally listing permitted interlocutory appeals).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: June 2, 2016




                                                 2